BILL OF COSTS
 TEXAS COURT OF APPEALS, FOURTEENTH DISTRICT, AT HOUSTON

                                  No. 14-13-01049-CV

                 Statewide Hydraulics, Inc. and Phillip Berrospe

                                          v.

          EZ Management GP, LLC d/b/a Check Cashing & Blue Printing

         (No. 1001029 IN CO CIVIL CT AT LAW NO 3 OF HARRIS COUNTY)


  TYPE OF FEE        CHARGES          PAID/DUE         STATUS           PAID BY
      MT FEE            $10.00        06/09/2014       E-PAID             APE
      MT FEE            $10.00        05/12/2014       E-PAID             APE
SUPP CLK RECORD         $21.00        04/14/2014        PAID              UNK
      MT FEE            $10.00        03/17/2014       E-PAID             ANT
      MT FEE            $10.00        02/11/2014       E-PAID             ANT
      MT FEE            $10.00        01/22/2014       E-PAID             APE
   RPT RECORD         $1,177.00       01/14/2014        PAID              ANT
   RPT RECORD         $1,215.00       01/14/2014        PAID              ANT
   CLK RECORD          $220.00        12/09/2013        PAID              ANT
      FILING           $175.00        11/26/2013        PAID              ANT
STATEWIDE EFILING       $20.00        11/26/2013        PAID              ANT
   E-TXGOV FEE          $5.00         11/25/2013       E-PAID             ANT



 The costs incurred on appeal to the Fourteenth Court of Appeals Houston, Texas
                                  are $2,883.00.


 Court costs in this cause shall be paid as per the Judgment issued by this Court.
       I, CHRISTOPHER A. PRINE, CLERK OF THE FOURTEENTH COURT OF
APPEALS OF THE STATE OF TEXAS, do hereby certify that the above and foregoing
is a true and correct copy of the cost bill of THE COURT OF APPEALS FOR THE
FOURTEENTH DISTRICT OF TEXAS, showing the charges and payments, in the
above numbered and styled cause, as the same appears of record in this office.

                                          IN TESTIMONY WHEREOF, witness
                                          my hand and the Seal of the COURT
                                          OF APPEALS for the Fourteenth District
                                          of Texas, March 27, 2015.




                                      2